PART II An Offering Statement pursuant to Regulation A (17 CFR 230.251, et seq.) relating to these securities has been filed with the Securities and Exchange Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the Offering Statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Final Offering Circular or the Offering Statement in which such Final Offering Circular was filed may be obtained. SOCIAL INVESTMENT HOLDINGS, INC Minimum $1,000,000 – Maximum $25,000,000 This is the initial offering of common stock (the “Shares”) of Social Investment Holdings, Inc., a Florida corporation (hereinafter sometimes referred to as “SIH”, the “Company, “we”, “us” and “our”). We are offering for sale a total of 2,500,000 Shares of our common stock at a fixed price of $10.00per share (the “Selling Price”) for the duration of this offering (the “Offering”). There is a 100,000 share ($1,000,000) minimum that must be sold by us. The Offering is being conducted on a self-underwritten, best efforts basis, which means our officers will attempt to sell the Shares directly to friends, family members and business acquaintances, typically without the use of broker dealers. Our officers will not receive commissions or any other remuneration from any such sales. Unless earlier terminated, the Initial Offering Period will be up to nine (9) months from the date hereof unless, in the sole discretion of the Company, it is extended for periods up to a total of twenty-four (24) months (with appropriate amendments). If a minimum of $1,000,000 of Shares is not sold during the Initial Offering Period (as it may be extended), investor funds will be promptly returned, excluding interest, if any. At the present time, there is no public market for the Company’s securities and none is expected to develop until concurrent with (or following) closing of this Offering. (See “Risk Factors - The Company intends to list Shares for trading on the highest secondary market for which it qualifies). Generally, no sale may be made to you in this Offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth. Different rules apply to accredited investors and non-natural persons. Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general information on investing, we encourage you to refer to www.investor.gov. An investment in the Shares offered for sale under this Offering involves a high degree of risk. You should purchase Company securities only if you can afford losing your entire investment. (See “Risk Factors” beginning on page 7 of this Offering). The minimum purchase is $100; additional purchases by existing Shareholders may be made in increments of $100. Price tothe Public Underwriting Discount and Commissions Proceeds toIssuer (2) Proceeds toOther Persons Per Share (3) $ (1
